UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to Rule 14(a)-12 NATIONAL HOLDINGS CORPORATION (Name of Registrant as Specified in Charter) Payment of filing fee (check the appropriate box): ☒ No fee required ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: NATIONAL HOLDINGS CORPORATION Notice of Annual Meeting of Stockholders To Be Held Tuesday, August 18, 2015 at 10:00 A.M. EST To the Stockholders: The Annual Meeting of Stockholders (the “Annual Meeting”) of National Holdings Corporation (the “Company” or “our”) will be held on Tuesday, August 18, 2015 at 10:00 A.M. (local time) at the offices of Troutman Sanders LLP, 875 Third Avenue, 17th Floor, New York, New York 10022, for the following purposes: 1.To elect two (2) Class II directors to serve until the 2018 Annual Meeting of Stockholders and until their successors are elected and qualified; 2.To approve the Amendment to the National Holdings Corporation 2013 Omnibus Incentive Plan, which provides for the issuance of an additional 350,000 shares of Common Stock under the Plan; 3.To approve a non-binding advisory resolution approving the compensation of the named executive officers; 4.To ratify the appointment by the Audit Committee of EisnerAmper LLP as our independent registered public accounting firm for the fiscal year ending September 30, 2015; and 5.To transact such other business as may properly come before the Annual Meeting or any adjournment thereof. Owners of record at the close of business on June 29, 2015 (the “Record Date”) are entitled to notice of and to vote at the Annual Meeting or at any adjournments or postponements thereof. A complete list of the stockholders entitled to notice of and to vote at the Annual Meeting will be made available for inspection by any stockholder of record at the offices of the Company during market hours from the Record Date through the time of the Annual Meeting. This list also will be available to stockholders at the Annual Meeting. Your vote is very important. For this reason, the Company’s Board of Directors is soliciting your proxy to vote your shares of the Company’s common stock, par value $0.02 per share (the “Common Stock”), at the Annual Meeting. As permitted by rules adopted by the Securities and Exchange Commission, we are furnishing our Proxy Statement, the Annual Report on Form 10-K for the fiscal year ended September 30, 2014 (the “Annual Report”) and proxy card over the Internet to our stockholders. This means our stockholders will initially receive only a notice containing instructions on how to access the proxy materials over the Internet. If you would like to receive a paper copy of the proxy materials, the notice contains instructions on how you can request copies of these documents. In voting at the Annual Meeting, each stockholder of record on the Record Date shall be entitled to one vote on all matters. Holders of a majority of the outstanding shares of Common Stock must be represented in person or by proxy in order to achieve a quorum to vote on all matters. 1 A cordial invitation is extended to you to attend the Annual Meeting. Regardless of whether you plan to attend the Annual Meeting, it is important that your shares are represented and voted at the Annual Meeting. If you received a paper copy of the proxy card or voting instruction by mail, you can vote by signing, dating and returning the enclosed proxy card or voting instruction. Stockholders of record may vote electronically over the Internet or by telephone. To use these convenient services, follow the steps detailed in the instructions for voting that are attached to the proxy card. Beneficial owners whose shares are registered in the name of your broker, bank, or other nominee should follow the enclosed voting instruction for voting their shares. Please note that in the absence of specific instructions as to how to vote, brokers may not vote your shares on the election of directors, the proposal to approve the Amendment to the Holdings Corporation 2013 Omnibus Incentive Plan, and the non-binding proposal regarding the compensation of the named executive officers. Please return your proxy card so your vote can be counted. I hope you will attend the Annual Meeting, but even if you cannot, please vote your shares as promptly as possible. Thank you. By Order of the Board of Directors /s/ Alan B. Levin Alan B. Levin – Corporate Secretary Boca Raton, Florida July 2, 2015 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON AUGUST 18, 2015. All stockholders are cordially invited to attend the Annual Meeting in person. This Proxy Statement and the Annual Report on Form 10-K for the fiscal year ended September 30, 2014 are available online at www.proxyvote.com. To obtain directions to the offices of Troutman Sanders LLP to attend the Annual Meeting in person, please visit the “Investors” section of our website at www.nhldcorp.com or contact the Secretary of the Company at 1200 North Federal Highway, Suite 400, Boca Raton, FL 33432. 2 NATIONAL HOLDINGS CORPORATION 410 Park Ave, 14th Floor New York, NY 10022 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS To Be Held August 18, 2015 General This Proxy Statement sets forth certain information with respect to the accompanying proxy to be used at the Annual Meeting of Stockholders (the “Annual Meeting”) of National Holdings Corporation, or at any adjournments or postponements thereof, for the purposes set forth in the accompanying Notice of Annual Meeting of Stockholders. The Annual Meeting will be held at 10:00 A.M. (local time) at the offices of Troutman Sanders LLP, 875 Third Avenue, 17th Floor, New York, New York 10022. The Board of Directors (the “Board”) of the Company solicits the proxy and urges you to vote immediately. Unless the context otherwise indicates, reference to “National,” “we,” “us,” “our” or “the Company” means National Holdings Corporation. We are making these materials available to you on the Internet and, upon your request, will deliver printed versions of these materials to you by mail. On or about July 7, 2015, we will mail a notice to stockholders containing instructions on how to access the Proxy Statement and the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2014 (the “Annual Report”) and how to vote. What is the Record Date for the Annual Meeting? The close of business on June 29, 2015 has been fixed as the record date (the “Record Date”) for determining the stockholders of record entitled to notice of and to vote at the Annual Meeting. At the close of business on the Record Date, there were outstanding and entitled to vote 12,466,365 shares of our common stock, $0.02 par value per share (the “Common Stock”). What is the Quorum for the Annual Meeting? In order for the Company to conduct business at the Annual Meeting, a majority of the outstanding shares of Common Stock eligible to vote must be represented in person or by proxy at the Annual Meeting. This is referred to as a quorum. Abstentions and broker non-votes will be counted for purposes of establishing a quorum. What is a proxy ? A proxy is your legal designation of another person to vote the stock you own. If you designate someone as your proxy or proxy holder in a written document, that document is called a proxy or a proxy card. Robert B. Fagenson and Alan Levin have been designated as proxies or proxy holders for the Annual Meeting. A proxy properly executed and received by our Corporate Secretary prior to the Annual Meeting and not revoked will be voted in accordance with the terms thereof. 3 What is a voting instruction ? A voting instruction is the instruction form you receive from your bank, broker or its nominee if you hold your shares of Common Stock in street name. The instruction form instructs you how to direct your bank, broker or its nominee, as record holder, to vote your shares of Common Stock. What am I voting on ? Stockholders are being asked to vote on each of the following items of business: ● The election of two (2) Class II directors to serve until the 2018 Annual Meeting of Stockholders and until their successors are elected and qualified; ● The approval of the Amendment to the National Holdings Corporation 2013 Omnibus Incentive Plan, which provides for the issuance of an additional 350,000 shares under the Plan; ● The approval of a non-binding advisory resolution approving the compensation of the named executive officers; and ● The ratification of the appointment by the Audit Committee of EisnerAmper LLP as our independent registered public accounting firm for the fiscal year ending September 30, 2015. In addition, any other matters that properly come before the Annual Meeting or any adjournment or postponement thereof will be considered. Management is presently aware of no other business to come before the Annual Meeting. Who May Vote ? Stockholder of Record: Shares Registered in Your Name If on the Record Date your shares were registered directly in your name with the Company’s transfer agent, Computershare Trust Company, Inc., then you are a stockholder of record. As a stockholder of record, you may vote in person at the Annual Meeting or vote by proxy. Only stockholders of record of Common Stock at the close of business on the Record Date are entitled to vote at the Annual Meeting. Beneficial Owner: Shares Registered in the Name of a Broker, Bank or Other Nominee If on the Record Date your shares were registered in the name of your broker, bank, or other nominee, then you are the beneficial owner of shares held in “street name” and the organization holding your account is considered the stockholder of record for purposes of voting at the Annual Meeting. As a beneficial owner, you have the right to direct your broker, bank, or other nominee on how to vote the shares in your account and you should receive voting instructions from the institution that holds your shares. Please contact the institution that holds your shares if you have not received voting instructions. You are also invited to attend the Annual Meeting. However, since you are not the stockholder of record, you may not vote your shares in person at the Annual Meeting unless you request and obtain a valid proxy from your bank, broker or other nominee or you bring a letter from the bank, broker or nominee indicating that you were the beneficial owner of the shares on the Record Date. 4 How to Vote by Proxy? Stockholder of Record: Shares Registered in Your Name There are three ways for stockholders of record to vote by proxy: ● By telephone: Call 1-800-690-6903 and follow the instructions included on the proxy card or voting instruction. ● By Internet: Connect to the Internet at www.proxyvote.com and follow the instructions included on the proxy card or voting instruction. ● By mail: If you received your proxy materials by mail, complete, properly sign, date and mail the enclosed proxy card or voting instruction. Stockholders of record are urged to deliver proxies or voting instructions by calling the toll-free telephone number, by using the Internet or by completing and mailing the proxy card or voting instruction. The telephone and Internet voting procedures are designed to authenticate stockholders’ identities, to allow stockholders to give their proxies or voting instructions and to confirm that such instructions have been recorded properly. Instructions for voting by telephone or over the Internet are included on the enclosed proxy card or voting instruction. If you received your proxy materials via mail, stockholders of record may send their proxies or voting instructions by completing, signing and dating the enclosed proxy card or voting instruction and returning it as promptly as possible in the enclosed prepaid envelope. If you sign the proxy card, but do not specify how you want your shares voted, they will be voted as recommended by our Board. If you attend the Annual Meeting, you may deliver your completed proxy card in person or you may vote by completing a ballot, which will be available at the meeting. Beneficial Owner: Shares Registered in the Name of Broker or Bank If you are a beneficial owner of shares registered in the name of your broker, bank, or other nominee, you should have received a proxy card and voting instructions with these proxy materials from that organization rather than from us. Simply complete, sign and date the enclosed proxy card and return it promptly in accordance with the instructions of your broker, bank or other nominee. What vote is needed to elect the directors? Election of Directors . With regard to the election of directors (Proposal No. 1), votes may be cast for or against, or you may abstain from voting for, each nominee. In order to elect directors, a majority of the votes is not required; instead, the nominees will be elected by a plurality of the votes cast, which means that the nominees receiving the most votes will be elected. Therefore, votes that are against will have no effect on the outcome of the election of directors. 5 What vote is needed to approve the Amendment to the National Holdings Corporation 2013 Omnibus Incentive Plan? Amendment to the National Holdings Corporation 2013 Omnibus Incentive Plan . The approval of the Amendment to the National Holdings Corporation 2013 Omnibus Incentive Plan, which provides for the issuance of an additional 350,000 shares of Common Stock under the Plan (Proposal 2), requires that the votes cast in favor of the proposal exceed the number of votes cast against the proposal. What vote is needed to approve the non-binding advisory resolution approving the compensation of the named executive officers? Non-binding advisory resolution approving the compensation of the named executive officers . The approval of the non-binding advisory proposal regarding the compensation of the named executive officers (Proposal 3) requires that the votes cast in favor of the proposal exceed the number of votes cast against the proposal. What vote is needed to ratify the appointment by the Audit Committee of EisnerAmper LLP? Ratify the appointment by the Audit Committee of EisnerAmper LLP. The ratification of the appointment by the Audit Committee of EisnerAmper LLP (Proposal 4) requires that the votes cast in favor of the proposal exceed the number of votes cast against the proposal. What are the voting recommendations of the Board? For the reasons set forth in more detail later in this Proxy Statement, the Board recommends that you vote: ● “
